DETAILED ACTION
Request for reconsideration of the application filed on 12/05/2022, is acknowledged.  No amendment was made to the claims.  Claims 1-8 are pending in the application.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (WO 2015/033479, IDS, English translation: US 2016/0252522, IDS) (Shimada) in view of Lebert et al. (EP 3165922) (Lebert).
Regarding claim 1 and 8, Shimada teaches a detection method for a monoclonal antibody in a sample (par [0034]), comprising:
(a) capturing monoclonal antibodies in a sample to immobilize the monoclonal antibodies in pores of a porous body (Fig. 1, par [0027]);
(b) bringing the porous body in which the monoclonal antibodies are immobilized with nanoparticles on which protease is immobilized (Fig. 1, par [0028]) to conduct selective protease digestion of the monoclonal antibodies (par [0029] [0030]); and
(c) detecting, by a liquid chromatography mass spectrometry (LC-MS), peptide fragments obtained by the selective protease digestion (Fig. 9-10, par [0121]).
Shimada does not specifically teach that 
wherein the method further comprises, after the step (a):
(a') adding a reducing agent and after the step (a), conducting a reduction reaction under an acidic condition; and (a'') removing the reducing agent after conducting the reduction reaction and before conducting the selective protease digestion.
However, Lebert teaches (a') adding a reducing agent (par [0374]), conducting a reduction reaction under an acidic condition (par [0374]); and (a'') removing the reducing agent (reducing solution passed through) after conducting the reduction reaction (par [0374]) and before conducting the selective protease digestion (par [0376]).
Lebert teaches that before the reduction, the antibody is enriched by protein A affinity chromatography (par [0206]). Lebert teaches that “in particular lgG antibodies, is conventionally performed at an acidic pH, generally at a pH in the range of 2-3, preferably at a pH of 2.8. Then, the fraction containing the most part of the therapeutic antibodies may be collected by elution using a formic acid solution (0.5%-1% v/v) at a pH ranging from 1 to 3.” (par [0206]). A person skilled in the art would have appreciated that antibody, especially the reduced antibody, is table in acidic solution. Lebert teaches that the purpose of reduction is to brake a disulfide bond so that heavy chain and light chain of the antibody can be digested and analyzed separately (par [0374]). Lebert further teaches that “TCEP(Tris(2-carboxyethyl)phosphine) is added to the sample at a final concentration of 10 mM. The sample is incubated at room temperature during 20 min” (par [0374]). Here, TCEP is the reducing agent. Tris(2-carboxyethyl)phosphine (TCEP) is useful as an alternative to DTT because it is stoichiometric with regard to the reduction of thiol groups and less toxic than β-mercaptoethanol. It is sold in the form of a hydrochloride, and as a result, its solution is acidic. Since the sample eluted from the protein A affinity column is in acidic condition before the reduction and the TCEP solution is acidic, the sample’s reduction by TCEP is under an acidic condition.
At time before the filing, it would have been obvious to one of ordinary skill in the art to reduce the antibody before conducting the selective protease digestion, in order to digest and analyze the heavy chain and light chain separately.
Regarding claim 2, Lebert teaches that wherein the step (a') is conducted by incubation in the presence of an organophosphorus-based reducing agent (par [0374]).
Regarding claim 3, Lebert teaches that wherein the organophosphorus-based reducing agent is Tris(2-carboxyethyl)phosphine (TCEP), or a hydrochloride salt thereof (par [0374]).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the TCEP by routine experimentation.
Regarding claim 5, Lebert fairly suggests that wherein the step (a') is conducted under a strong acidic condition of pH 2.5 or lower (pH ranging from 1-3) (par [206]).
Regarding claim 6, Lebert teaches that wherein a time length of the reduction reaction of the step (a') is in a range of 10 to 60 min (20 min) (par [0374]). 
Regarding claim 7, Shimada teaches that wherein the peptide fragments to be detected by the LC-MS are derived from a heavy chain (par [par [0135]).

Response to Arguments
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Paragraph [0206] describes that, in enrichment in therapeutic antibodies by protein A chromatography, elution of the antibodies is conventionally performed at an acidic pH, generally at a pH in the range of 2-3. Paragraph [0374] describes a reduction step performed by adding TCEP. Paragraph [0376] describes a step of enzyme proteolysis in denaturing and non-denaturing conditions. According to the description in paragraphs [0376]-[0378], the pH in this step is neutral to weak alkaline pH.” (remark, page 6, par 3).
This argument is not persuasive. Paragraphs [0376]-[0378] is form enzymatic digestion, not for reduction reaction. For the reduction reaction, Lebert teaches that “TCEP(Tris(2-carboxyethyl)phosphine) is added to the sample at a final concentration of 10 mM. The sample is incubated at room temperature during 20 min” (par [0374]). Here, TCEP is the reducing agent. Tris(2-carboxyethyl)phosphine (TCEP) is useful as an alternative to DTT because it is stoichiometric with regard to the reduction of thiol groups and less toxic than β-mercaptoethanol. It is sold in the form of a hydrochloride, and as a result, its solution is acidic. Since the sample eluted from the protein A affinity column is in acidic condition before the reduction and the TCEP solution is acidic, the sample’s reduction by TCEP is under an acidic condition.
Applicant submits that “there is no teaching, suggestion, or motivation in either reference to modify/combine the references to arrive at the invention of the present claims. Because there is no teaching, suggestion or motivation, that also can be no expectation of success combining the references to arrive at the invention of the present claims. Rather, invention of the amended claims has achieved the improvement of the protocol for the nSMOL method by incorporating a reduction reaction under an acidic condition, and is not obvious over the cited references.” (remark, page 6, par 6).
Examiner respectfully disagrees. Lebert teaches that the purpose of reduction is to brake a disulfide bond so that heavy chain and light chain of the antibody can be digested and analyzed separately (par [0374]). It would have been obvious to one of ordinary skill in the art to reduce the antibody before conducting the selective protease digestion, in order to digest and analyze the heavy chain and light chain separately.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797